OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by *92this court on April 26, 1939, under the name of Hyman Schulman.
In this proceeding the Special Referee sustained one charge of professional misconduct alleged against the respondent. The petitioner moved to confirm the report of the Special Referee, and the respondent submitted an affidavit in response thereto.
Charge one alleged that the respondent neglected a legal matter entrusted to him. In or about November 1978, the respondent was retained to handle a negligence case on behalf of an eight-year-old child. Despite frequent calls from the child’s mother over the following 10 years, the respondent failed to take any action on the case until a complaint was filed against him with the Grievance Committee in or about October 1988.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charge of misconduct. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent, including a succession of personal and family problems. Accordingly, the respondent is censured for his professional misconduct.
Mangano, P. J., Thompson, Bracken, Brown and Sullivan, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, H. Henry Schulman, is hereby censured for his professional misconduct.